As filed with the Securities and Exchange Commission on October 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Name and address of agent for service) (952) 224-8100 Registrant's telephone number, including area code Date of fiscal year end: 6/30/12 Date of reporting period:9/30/11 Item 1. Schedule of Investments. Keystone Mutual Funds Schedule of Investments (Unaudited) September 30, 2011 Security Description Shares Fair Value COMMON STOCKS - 97.7% Consumer Merchandising - 16.4% Amazon.com, Inc. * $ Burberry Group PLC ADR Dicks Sporting Goods * Estee Lauder Cosmetics, Inc. Guess, Inc. Robert Half International, Inc. Tiffany & Co., Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples - 7.3% British American Tobacco PLC ADR Colgate-Palmolive Company Costco Wholesale Corporation Diageo PLC ADR Energy - 7.6% Anadarko Petroleum Corporation Cobalt International Energy, Inc. * Hess Corporation Weatherford International, Ltd. * ^ Financial Institutions - 1.9% Goldman Sachs Group, Inc. Health Care Products - 12.9% Express Scripts, Inc. * Gilead Sciences, Inc. * Medco Health Solutions, Inc. * Myriad Genetics, Inc. * NuVasive, Inc. * WellPoint, Inc. Industrials - 13.1% Fluor Corp. General Dynamics Corp. Johnson Controls, Inc. Rockwell Automation, Inc. Terex Corporation * Textron Inc. Materials - 5.4% Dow Chemical Company Freeport-McMoRan Copper & Gold, Inc. Mosaic Company Technology Services - 22.9% Acme Packet, Inc. * Baidu, Inc. ADR * Broadcom Corporation Google, Inc. * Opentable, Inc. * Qualcomm, Inc. The Western Union Company Visa, Inc. Technology Software - 10.2% Apple Computer, Inc. * Intel Corporation Salesforce.com, Inc. * TOTAL COMMON STOCKS (Cost $253,559,319) MUTUAL FUND INVESTMENTS - 2.4% Invesco STIC Prime Portfolio TOTAL MUTUAL FUND INVESTMENTS (Cost $5,814,404) Total Investments (Cost $259,373,723) - 100.1% Liabilities in Excess of Other Assets - (0.1)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non Income Producing Security ^ Foreign Issued Security (traded on U.S. Exchange) Tax Basis The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Large Cap Growth Fund Cost of Investments $ 260,821,146 Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ (15,068,463) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The valuation levels are not necessarily an indication of the risk associated with investing in these securities (or other investments).Care should be exercised in interpreting this information and/or using it for comparison with other mutual funds. As of September 30, 2011, the Fund’s investments in securities were classified as follows: Fair Value Measurements as of September 30, 2011 Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Description (Level 1) (Level 2) (Level 3) Total Equity Securities Common Stocks $239,938,279 (a) $- $- Total Equity Securities - - Other Mutual Funds Investments 5,814,404 (b) - - Total Other - - Total $- $- (a) All other industry classifications are identified in the Schedule of Investments. (b) Mutual fund investments that are sweep investments for cash balances in the Fund at September 30, 2011. During the period ended September 30, 2011, there were no transfers between Level 1 and Level 2. Derivative Financial Instruments The Fund may utilize options in an attempt to manage market or business risk or enhance returns.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current market value of the option written.When a written option expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon exercise of the option.During the period ended September 30, 2011, the Fund did not write or invest in option contracts. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Keystone Mutual Funds By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date10/26/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date10/26/11 By (Signature and Title) /s/ Loren R. Kix Loren R. Kix, Treasurer Date10/26/11
